Exhibit 99.3 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The unaudited pro forma condensed combined balance sheet as of March 31, 2012 and the unaudited pro forma condensed combined statements of income for the year ended December 31, 2011 and the three months ended March 31, 2012 are based on thehistorical consolidated financial statements of On Assignment, Inc. (“On Assignment”) and Apex Systems, Inc. (“Apex Systems”). On Assignment’s fiscal year ends on December 31. Apex Systems uses a 52/53-week fiscal year ending on the Saturday closest to December 31. These unaudited pro forma condensed combined financial statements reflect the merger and related events using the acquisition method of accounting and apply the assumptions and adjustments described in the accompanying notes to the unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined balance sheet as of March 31, 2012 reflects the merger and related events as if they had been consummated on March 31, 2012. The unaudited pro forma condensed combined statements of income for the year ended December 31, 2011 and the three months ended March 31, 2012 reflect the merger and related events as if they had been consummated on January 1, 2011. The pro forma adjustments are based upon available information and assumptions that the managements of On Assignment and Apex Systems believe reasonably reflect the merger. We present the unaudited pro forma condensed combined financial statements for informational purposes only. The pro forma condensed combined financial statements are not necessarily indicative of what our financial position or results of operations actually would have been had we completed the merger as of the dates indicated. In addition, the unaudited pro forma condensed combined financial statements do not purport to project the future financial position or operating results of On Assignment. You should read this information together with the following: ● the accompanying notes to the unaudited pro forma condensed combined financial statements; ● the separate historical audited financial statements of On Assignment as of and for the year ended December 31, 2011 included in On Assignment’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011; ● the separate historical unaudited financial statements of On Assignment as of and for the three months ended March 31, 2012 included in On Assignment’s Quarterly Report on Form 10-Q for the three months ended March 31, 2012; ● the separate historical audited financial statements of Apex Systems as of and for the fiscal year ended December 31, 2011, which are included as exhibit 99.1 to this Current Report on Form 8K/A; and ● the separate historical unaudited condensed financial statements of Apex Systems as of and for the three months ended March 31, 2012, which are included as exhibit 99.2 to this Current Report on Form 8K/A. The unaudited pro forma condensed combined financial statements were prepared using the acquisition method of accounting, with On Assignment as the acquirer. Accordingly, the total estimated purchase price, calculated as described in Note 2 to the unaudited pro forma condensed combined financial statements, is allocated to the net tangible and identifiable intangible assets of Apex Systems acquired in connection with the merger, based on their respective estimated fair values. Should there be an increase in the fair value of the Apex Systems tangible and/or identifiable intangible assets as of the closing date of the merger, the amount of the purchase price allocated to these assets will increase accordingly, resulting in a decrease in the amount of goodwill recorded and an increase in depreciation expense and/or amortization expense. The allocation is dependent upon valuations and other studies that have not progressed to a stage where there is sufficient information to make a definitive allocation. Accordingly, the purchase price allocation pro forma adjustments are preliminary and have been made solely for the purpose of providing unaudited pro forma condensed combined financial statements. The final purchase price allocation, which will be determined subsequent to the closing of the merger, and its effect on results of operations may differ significantly from the pro forma amounts included in the unaudited pro forma condensed combined financial statements. The amounts allocated to identifiable intangible assets and goodwill represent the managements’ best estimate as of the date of this Current Report. In order to provide a definitive accounting of the purchase price allocation as of the date of the closing of the merger, On Assignment has retained valuation specialists to help establish the fair value of the net tangible and identifiable intangible assets of Apex Systems as of the closing date. These valuations will primarily include valuations of the fair value of identifiable intangible assets such as tradename, customer relationships, non-compete agreements and contractor relations. In addition, On Assignment will review and adjust the effective tax rate as required, and adjust estimated transaction costs to actual. ASC 805 allows the acquiring company one year to complete the final analysis and accounting for the purchase price allocation related to a business combination. In connection with the plan to integrate the operations of On Assignment and Apex Systems, we anticipate that non-recurring charges, such as costs associated with the implementation of compliance with Sarbanes-Oxley for Apex Systems will be incurred. We are not able to determine the timing, nature and amount of these charges as of the date of this Current Report. However, these charges could affect the combined results of operations of On Assignment and Apex Systems in the period in which they are recorded. The unaudited pro forma condensed combined financial statements do not include the effects of the costs associated with any integration activities resulting from the transaction, as they are non-recurring in nature and not factually supportable at the time that the unaudited pro forma condensed combined financial statements were prepared. In addition, the unaudited pro forma condensed combined financial statements do not include the realization of any cost savings from operating efficiencies or synergies resulting from the transaction, nor do they include any potential incremental revenues and earnings that may be achieved with the combined capabilities of the companies. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEETS As of March 31, 2012 (in thousands) On Assignment, Inc. Apex Systems, Inc. Pro Forma Adjustments Pro Forma Combined ASSETS Current assets Cash and cash equivalents $ $ $ (a) $ Accounts receivable – net - Prepaid expenses and other current assets (b) Prepaid income taxes - - Deferred income taxes - - Total current assets Property, plant and equipment, net - Goodwill - (c) Identifiable intangible assets, net - (d) Other assets (b) Total Assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ $
